DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Remarks
Claims 1-20 are pending.


Allowable Subject Matter
Claims 3, 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4, 8-9, 11, 15-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bau et al. (‘Bau’ hereinafter) (Publication Number 20130014021) in view of Agarwal (Publication Number 20170083962) and further in view of Hoffman et al. (‘Hoffman’ hereinafter) (Publication Number 20160085785) and further in view of Paglia et al. (‘Paglia’ hereinafter) (Publication Number 20140108442).

As per claim 1, Bau teaches
A computer-implemented method for identifying an appropriate contact across collaborative applications, the method comprising: (see abstract and background)
monitoring messages, communication lists and contact lists in each collaborative application in an organization; collecting contact information from said monitored messages, communication lists and contact lists; generating a contact list comprising contact records based on said collected contact information; (messages monitor for client application that includes generating lists of contacts for messages sent or received by application, paragraph [0042]; noted that an application that involves messaging between users could be considered collaborative)
Bau does not explicitly indicate “receiving one or more keywords from a user of a current collaborative application, wherein said one or more keywords comprise a nickname or a portion of said nickname; searching said contact list using said received one or more keywords; […]; generating a first search result based on said identified one or more contact records, wherein said first search result contains said searched one or more keywords and a user identifier; searching and identifying a corresponding nickname associated with said current collaborative application being used by said user, wherein said corresponding nickname is identified using said user identifier identified in said first search result;”.
However, Agarwal discloses “receiving one or more keywords from a user of a current collaborative application, wherein said one or more keywords comprise a nickname or a portion of said nickname; searching said contact list using said received one or more keywords; […]; generating a first search result based on said identified one or more contact records, wherein said first search result contains said searched one or more keywords and a user identifier; searching and identifying a corresponding nickname associated with said current collaborative application being used by said user, wherein said corresponding nickname is identified using said user identifier identified in said first search result;” (search a database of profiles using online pseudonym and name, paragraph [0213]; note that Bau teaches collaborative application as shown previously).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bau and Agarwal because using the steps claimed would have given those skilled in the art the tools to improve the invention by allowing for more effective way to locate online profiles related to users (Agarwal, paragraphs [0002]-[0005]). This gives the user the advantage of faster access to desired information online.
Neither Bau nor Agarwal explicitly indicate “identifying one or more contact records in said contact list containing a nickname that exceeds a threshold degree of similarity as said one or more keywords.”
However, Hoffman discloses “identifying one or more contact records in said contact list containing a nickname that exceeds a threshold degree of similarity as said one or more keywords” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bau, Agarwal and Hoffman because using the steps claimed would have given those skilled in the art the tools to improve the invention by not having to manually enter filter criteria for a large number of objects in a database (Hoffman, paragraph [0003]-[0004]). This gives the user the advantage of saving time and effort for identifying records.
Neither Bau, Agarwal nor Hoffman explicitly indicate “appending said identified nickname to said first search result forming an appended search result; searching for contact information on a server of said current collaborative application using said one or more keywords forming a second search result; merging said appended search result with said second search result; and presenting said merged search results to said user.”
However, Paglia discloses “appending said identified nickname to said first search result forming an appended search result; searching for contact information on a server of said current collaborative application using said one or more keywords forming a second search result; merging said appended search result with said second search result; and presenting said merged search results to said user” (aggregation module searches for contact identifiers including nicknames by requesting data from each application and service for information about contact, paragraph [0026]-[0028]; aggregate results, paragraph [0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bau, Agarwal, Hoffman and Paglia because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a better way to collect information associated with a particular person, location, or event in order to more easily organize and view such information (Paglia, paragraph [0002]). This gives the user the advantage of an easier way to manage contact information.

As per claim 2,
Neither Bau, Agarwal nor Hoffman explicitly indicate “said first search result contains said searched one or more keywords, said user identifier, a source collaborative application, an indication of how contact information for said contact record was obtained, and a latest connect time.”
However, Paglia discloses “said first search result contains said searched one or more keywords, said user identifier, a source collaborative application, an indication of how contact information for said contact record was obtained, and a latest connect time” (paragraph [0026],[0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bau, Agarwal and Paglia because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a better way to collect information associated with a particular person, location, or event in order to more easily organize and view such information (Paglia, paragraph [0002]). This gives the user the advantage of an easier way to manage contact information.

As per claim 4,
Neither Bau, Agarwal, Hoffman nor Paglia expressly show “each of said contact records comprises a user identifier, a nickname, a name of a source collaborative application, a latest connection time, a connection frequency with said nickname, a score, and how contact information was used to create said contact record.”
However these differences are only found in the nonfunctional descriptive material and are not functionally involved in the steps recited.  The previously claimed steps would be performed the same regardless of the contents of the records.   Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to perform the claimed steps regardless of the content of the record because such data does not functionally relate to the steps claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

As per claims 8-9 and 11,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2 and 4, respectively, and are similarly rejected.

As per claims 15-16 and 18,
These claims are rejected on grounds corresponding to the reasons given above for rejected claims 1-2 and 4, respectively, and are similarly rejected.


Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bau et al. (‘Bau’ hereinafter) (Publication Number 20130014021) in view of Agarwal (Publication Number 20170083962) and further in view of Hoffman et al. (‘Hoffman’ hereinafter) (Publication Number 20160085785) and further in view of Paglia et al. (‘Paglia’ hereinafter) (Publication Number 20140108442) and further in view of Gurevich et al. (‘Gurevich’ hereinafter) (Publication Number 20150379131).

As per claim 5,
Neither Bau, Agarwal, Hoffman nor Paglia explicitly indicate “said score is calculated based on said connection frequency, said latest connection time, and how contact information was used to create said contact record.”
However, Gurevich discloses “said score is calculated based on said connection frequency, said latest connection time, and how contact information was used to create said contact record” (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bau, Agarwal, Hoffman, Paglia and Gurevich because using the steps claimed would have given those skilled in the art the tools to improve the invention by providing a way to measure the relationship between users in a collaborative environment. This gives the user the advantage of using relationship measures to identify the relative strengths in a group of users.

As per claim 12,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.

As per claim 19,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 5 and is similarly rejected.


Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bau et al. (‘Bau’ hereinafter) (Publication Number 20130014021) in view of Agarwal (Publication Number 20170083962) and further in view of Hoffman et al. (‘Hoffman’ hereinafter) (Publication Number 20160085785) and further in view of Paglia et al. (‘Paglia’ hereinafter) (Publication Number 20140108442) and further in view of Park et al. (‘Park’ hereinafter) (Publication Number 20200050663).

As per claim 6,
Neither Bau, Agarwal, Hoffman nor Paglia explicitly indicate “ranking said one or more contact records based on similarity of said one or more keywords to nicknames contained within said one or more contact records.”
However, Park discloses “ranking said one or more contact records based on similarity of said one or more keywords to nicknames contained within said one or more contact records” (paragraph [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bau, Agarwal, Hoffman, Paglia and Park because using the steps claimed would have given those skilled in the art the tools to improve the invention by being able to better identify users who have changed their nicknames (Park, paragraphs [0006]-[0007]). This gives the user the advantage of identifying the same user as being the author of different materials published under different pseudonyms.

As per claim 13,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 6 and is similarly rejected.

As per claim 20,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 6 and is similarly rejected.


Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Bau et al. (‘Bau’ hereinafter) (Publication Number 20130014021) in view of Agarwal (Publication Number 20170083962) and further in view of Hoffman et al. (‘Hoffman’ hereinafter) (Publication Number 20160085785) and further in view of Paglia et al. (‘Paglia’ hereinafter) (Publication Number 20140108442) and further in view of Rambhia et al. (‘Rambhia’ hereinafter) (Publication Number 20160210363).

As per claim 7,
Neither Bau, Agarwal, Hoffman nor Paglia explicitly indicate “said contact information is collected using natural language processing.”
However, Rambhia discloses “said contact information is collected using natural language processing” (paragraph [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Bau, Agarwal, Hoffman, Paglia and Rambhia because using the steps claimed would have given those skilled in the art the tools to improve the invention by making it easier to interact with devices to perform tasks, get information, and stay connected with friends and colleagues using voice interactions (Rambhia, paragraph [0002]). This gives the user the advantage of having a more efficient way to interface with electronic devices.

As per claim 14,
This claim is rejected on grounds corresponding to the reasons given above for rejected claim 7 and is similarly rejected.


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY A MORRISON whose telephone number is (571)272-7112.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jay A Morrison/
Primary Examiner, Art Unit 2198